Citation Nr: 1632181	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had  military service, including active duty, active duty for training, and inactive duty training, including from April 1998 to September 1998, from February 2003 to March 2004, and from May 2007 to September 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2014, the Board remanded the claim for further development.

The issues of entitlement to service connection for tinnitus, a cervical spine disorder and a low back disorder were also originally developed for appellate review and were remanded by the Board in April 2014 for further development.  In a May 2015 Decision Review Officer (DRO) Decision, service connection was granted for tinnitus, a cervical spine disorder and for a low back disorder.  As a result, these issues have been resolved and are not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).   


FINDING OF FACT

The Veteran does not have hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 101(24), 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   A VA letter issued in August 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA treatment records and VA examination reports were obtained and associated with the claims file.  As noted above, this claim was previously remanded by the Board in April 2014.  The claim was remanded in order to obtain a current VA audiology examination.  A VA examination was conducted in May 2015.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for disability due to disease or injury incurred in or aggravated by active duty for training (ADT), and for disability due to injury incurred or aggravated by inactive duty training (IADT).  38 U.S.C. § 101(24).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking service connection for bilateral hearing loss.  He contends that he was exposed to excessive noise during active duty as a helicopter pilot.  He states that he was exposed to loud noises not only from helicopters but also from generators, trucks and military weapons.  The record supports the Veteran's job duties during service.  Thus, the Board concedes that the Veteran was exposed to acoustic trauma. 

A review of the Veteran's service treatment records do not show hearing impairment either pursuant to Hensley or for VA purposes under 38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   

On VA examination in August 2008, an audiological evaluation, in pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
20
20
10
20
25
 
Speech audiometry revealed speech recognition ability of 100 percent in both ears.  
The diagnoses were right ear hearing loss not disabling per 38 C.F.R. § 3.385 and clinically normal left ear.

In a February 2010 statement, the Veteran asserted that his hearing had worsened since the September 2008 VA audiology examination.  In light of the Veteran's statement, the Board remanded the claim in April 2014 for a current VA audiology examination.

A VA audiology examination was conducted in May 2015.  An audiological evaluation, in pure tone thresholds, in decibels, was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
20
15
5
15
15
 
Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner noted that the test results were valid for rating purposes.

The findings from the VA audiology examinations do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as all of the puretone thresholds are under 26 decibels and the speech discrimination scores were not less than 94 percent.  Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes. The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  

Even conceding that the Veteran had considerable noise exposure during service, there is no evidence showing that the Veteran has had sufficient hearing loss in either ear to qualify as a disability for VA compensation purposes.  Therefore, the Board concludes that the preponderance of the evidence establishes that bilateral hearing loss disability has not been present at any time during the pendency of this claim.  Accordingly, service connection for bilateral hearing loss disability cannot be established at the present time as there is no disability under 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


